DETAILED ACTION
This Action is in response to Applicant’s RCE amendment filed on 08/16/2022. Claims 1-6, 8-18 and 21-29 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-18 and 21-29 are allowed.
Regarding to claim 1, 10, 18 and 25, the best prior art found during the prosecution of the application, Vrzic US Patent Application No.:( US 2018/0227873 A1) hereinafter referred as Vrzic.   Vrzic discloses the default AMF selects the serving AMF based on the S-NSSAI included in the UE' s NSSAI. The default AMF queries the Network Repository Function (NRF), which determines an appropriate AMF for the UE based on the provided S-NSSAI(s) and on the UE's subscription information contained in the Unified Data Management (UDM) function and the network slice configuration information included in the NRF. Once the default AMF selects the appropriate serving AMF, the NAS request message is  directly forwarded to the selected AMF instead of redirecting the message to the gNB. The selected AMF initiates the authentication/authorization procedure and uses the S-NSSAI to determine which SMFs to select for the UE. The AMF uses the PDU session information to determine which PDU session establishment requests to send to the selected SMFs. Alternatively, the AMF forwards the PDU session establishment indicator provided by the UE in the initial Registration procedure to the appropriate SFM (s). The SMF(s) establish the default PDU session for the UE based on the default PDU session information provided by the UE and/or the UDM. The NRF includes network function and slice related information required to determine the appropriate AMF and SMFs. The NRF is used to determine which slices are instantiated and available to the AMF. The NRF is configured and updated by the management plane whenever a new network slice is created or modified. The selected SMFs may also establish a PDU session if requested in the NAS message. The PDU session request may include the DNN for the corresponding SST/SD and the Session and Service Continuity (SSC) mode. However, Vrzic fail to teach the communication in a repository network. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the identifier of the at least one target session management network element and information about a service area of the at least one target session management network element to the mobility management network element; and receiving, by the mobility management network element, the identifier of the at least one target session management network element and the information about the service area of the at least one target session management network element; determining, by the mobility management network element based on first location information and the information about the service area of the at least one target session management network element, whether the at least one target session management network element supports a first location, wherein the first location information indicates the first location corresponding to an access network accessed by the terminal device; 2Atty. Docket: 4747-55800 (85720960US04) sending, by the mobility management network element, a second request message to the network repository network element if the at least one target session management network element cannot support the first location, wherein the second request message carries the first location information; receiving, by the network repository network element, the second request message; sending, by the network repository network element, a second identifier of at least one fourth session management network element to the mobility management network element, wherein a type of the at least one fourth session management network element is an intermediate session management network element, and wherein the intermediate session management network element is configured to control a user-plane function network element that interfaces with the access network; and receiving, by the mobility management network element, the second identifier of the at least one fourth session management network element from the network repository network element. The claims 1, 10, 18 and 25 as a whole and further defined by the latest amendments filed on 05/05/2022. Therefore, claims 1, 10, 18 and 25 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642